DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: side ducts 52A and 52B and center duct 52C are not shown in fig 2 and 6.  Looks like there’s typographical errors in the figure for those elements.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “driving device” and “temperature control unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “intermediate parts of the air distribution ducts”.  First, there is insufficient antecedent basis for the limitation “the air distribution ducts” in the claim.  Examiner recommend applicant to amend this limitation to “the plurality of air distribution ducts”.  Second the limitation recites “intermediate parts” for plural the air distribution ducts.  It’s not clear if the limitation means one intermediate part for each of the plurality of air distribution ducts?  Or does it mean plural intermediate parts of each of the air Examiner recommend applicant to clarify the limitation by adding “wherein each of the plurality of air distribution ducts has one intermediate part”. 
Claim 2 recites the limitation "the air distribution ducts" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner recommend applicant to amend this limitation to “the plurality of air distribution ducts”.
Claim 2 recites “a plurality of hot air introduction ducts that mainly guide hot air generated by the temperature control unit into the cabin and a cold air introduction duct that mainly guides cold air generated by the temperature control unit into the cabin”.  It’s not clear what the limitations “mainly” talk about.  Is the limitation “mainly” for the air amount (a mixture of more hot air than cold air coming out of hot air introduction ducts while a mixture of more cold air than hot air coming out of cold air introduction ducts)?  Is the limitation “mainly” for location (mainly into the cabin while sometimes flow into a different compartment)?  Examiner recommend applicant to delete the words “mainly”.
 Claim 2 recites the limitation "the hot air introduction ducts" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Examiner recommend applicant to amend this limitation to “the plurality of hot air distribution ducts” (the same change for claim 3 line 5).
Claim 5 recites “a side blowoff part that blows the temperature-controlled air from both sides”.  It’s unclear as to how one blowoff part can send air from two sides.  Examiner recommend applicant to amend this limitation to “side blowoff parts that blow the temperature-controlled air from both sides” (and same change for subsequent limitation in the same claim).
Claim 5 recites “the face duct includes a plurality of side ducts”.  It’s unclear how one singular duct can include plural ducts.  Examiner recommend applicant to amend this limitation by either changing the limitation in claim 3 to “plurality of face ducts” or changing limitation in claim 5 to “a side duct”.
Claim 7 recites “a plurality of hot air introduction ducts that mainly guide hot air generated by the temperature control unit into the cabin and a cold air introduction duct that mainly guides cold air generated by the temperature control unit into the cabin”.  It’s not clear what the limitations “mainly” talk about.  Is the limitation “mainly” for the air amount (a mixture of more hot air than cold air coming out of hot air introduction ducts while a mixture of more cold air than hot air coming out of cold air introduction ducts)?  Is the limitation “mainly” for location (mainly into the cabin while sometimes flow into a different compartment)?  Examiner recommend applicant to delete the words “mainly”.
Claim 7 recites the limitation "the hot air introduction ducts" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Examiner recommend applicant to amend this limitation to “the plurality of hot air introduction ducts” (and same change is required for claim 8 line 5).
	Claim 10 recites “a part”.  It’s not clear what structural limitation is required for that limitation.  
	Claim 10 recites “the outside" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to “the outer space”

	Claim 12 recites “the outside" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to “the outer space”

Allowable Subject Matter
Claims 1-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art was Marginean (US 20180134120).  The most reasonable interpretation for immediate parts of distribution ducts are outlet tubular protrusions 50 shown in Marginean fig 2 and they are located in the partition separating the cabin 12 and engine space.  Marginean shows that outlet tubular protrusions 50 are spaced apart from one another.  It would not have been obvious the modify Marginean to bundle the intermediate parts in one single opening (as required by the claim) because Marginean wants to have air diffused into the cabin (as shown in fig 4).  If the tubular protrusions were bundled together, it would not allow air to diffuse to cover more area in the cabin.  Therefore claim 1 has allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675.  The examiner can normally be reached on M-F 6-2 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.